Exhibit 10.4

 

Morningstar, Inc.

2006 Restricted Stock Unit Grant

 

Form of Director Deferral Election Form

 

If you wish to defer delivery of any portion of the shares of common stock
(“Shares”) of Morningstar, Inc. (the “Company”) covered by the Restricted Stock
Unit award granted to you on May 15, 2006 (the “RSU Award”), you must complete
this form and return it to the Company’s Human Resources Department no later
than June 14, 2006. For additional information, please read the award agreement
for your RSU Award (the “RSU Award Agreement”).

 

Name:

 

 

Social Security No.:

 

 

 

I hereby elect, subject to the terms of my RSU Award, to defer delivery of the
percentage of the Shares set forth below (together with any associated dividend
equivalents) that would otherwise be delivered to me on each of the four RSU
vesting dates, to as soon as administratively feasible on or after the date
indicated below (the “Deferred Delivery Date”).

 

I understand that if my Service (as defined in Section 3.3 of the RSU Award
Agreement) terminates before the Deferred Delivery Date, I will receive the
Shares for any vested portion of my RSU Award (together with any associated
dividend equivalents), as soon as administratively feasible, on or after the
next anniversary of the Grant Date (as defined in the RSU Award Agreement)
following the date my Service terminates (the “Service Termination Date”).

 

I understand that, as provided by Section 4.1 of the RSU Award Agreement, Shares
subject to this election may be delivered to me in advance of the Deferred
Delivery Date in connection with a change in control event (as defined in
regulations promulgated under Section 409A of the Code) or any other event for
which the Board or the Committee is permitted, at the time of such event, to
provide for accelerated distributions under Section 409A of the Code.

 

I elect to defer delivery of      % of the Shares that would otherwise be
delivered to me on each of the three vesting installments of the RSU Award
(deferring only the first two installments if the first date is chosen) until:

 

(Check only one payment date)

 

o

 

May 15, 2009

 

o

 

May 15, 2013

 

 

 

 

 

 

 

o

 

May 15, 2010

 

o

 

May 15, 2014

 

 

 

 

 

 

 

o

 

May 15, 2011

 

o

 

May 15, 2015

 

 

 

 

 

 

 

o

 

May 15, 2012

 

o

 

May 15, 2016

 

I hereby make the above irrevocable election and acknowledge that I have read
the RSU Award Agreement and understand that this Deferral Election is for each
vesting installment of my RSU Award.

 

 

 

 

 

 

Participant’s Signature

 

Date

 

 

 

 

 

 

Morningstar, Inc.

 

 

 

 

 

 

 

 

Date

 

--------------------------------------------------------------------------------